PER CURIAM.
After conducting an evidentiary hearing on Appellant Raul Jesus Mari's motion for post-conviction relief alleging ineffective assistance of counsel, the trial court entered a thorough and detailed order specifically identifying how each of Mari's claims were refuted either by the record or by the testimony provided at the evidentiary hearing. Because the trial court correctly applied the Strickland 1 standard, and because each of the trial court's factual findings are supported by competent substantial evidence, we affirm. See Rojas v. State, 922 So.2d 350, 352 (Fla. 3d DCA 2006) ("A claim of ineffective assistance of counsel is a mixed question of law and fact. The trial court's factual findings and credibility determinations are afforded deference and if supported by competent, substantial evidence, will not be disturbed on appeal.").
Affirmed.

Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).